GATES', J.
I concur in the foregoing opinion, and am also of the view that the notice of contest did not allege facts sufficient to authorize the receipt of evidence as 'to the alleged irregularities in Allen precinct; much less did it authorize the trial court to order opened the ballot boxes of any precinct of the county. An election contest cannot be a fishing excursion. The notice of contest must allege facts, not legal conclusions. 20 C. J. 227; 9 R. C. L. 1167; note 12 L. R. A. 705; Rev. Code 1919, § 7336.